 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DANIEL RAYA, JR.,                           Case No. ED CV 18-02507-R (RAO)
12                       Petitioner,
13          v.                                   JUDGMENT
14   SUTTON, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied, and this action is dismissed with prejudice.
21

22

23   DATED: November 5, 2019
24
                                            HON. R. GARY KLAUSNER
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
